Dismissed and Memorandum Opinion filed September 16, 2004








Dismissed and Memorandum Opinion filed September 16,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00823-CR
____________
 
HOWARD DELL
MANNING, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend
County, Texas
Trial Court Cause No. 29,061
 

 
M E M O R A N D U M   O P I N I O N




After a jury trial, appellant was convicted of attempted
aggravated sexual assault.  Appellant
entered into a sentencing agreement with the State whereby, in exchange for
waiving his right to appeal, the State would recommend punishment at
confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice.  On
October 2, 1997, the trial court sentenced appellant in accordance with the
agreement.  Appellant did not file a
notice of appeal of his conviction until June 16, 2004.[1]
A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
On September 8, 2004, the State filed a motion to dismiss the
appeal for want of jurisdiction.  The
motion is granted.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 16, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  On July 26,
2002, appellant filed a notice of appeal from the trial court=s order denying his motion for forensic DNA
testing.  See Tex. Code Crim. Proc. Ann. Art. 64.03
(Vernon Supp. 2004).  The Court of Appeals
for the First District of Texas affirmed that denial in an unpublished
opinion.  See Manning v. State,
2003 WL 22511374, No. 01-02-00806-CR (Tex. App.CHouston
[1st Dist.] Nov. 6, 2003, pet. ref=d) (not
designated for publication).